On February 26, 1996, it was the judgment of the Court that Dale Ray Pearce be and is hereby committed to the Department of Corrections for a term of ten (10) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is further ordered that the defendant shall pay a fine on Count I through the Clerk of the District Court in the amount of One Thousand Dollars ($1,000.00), according to a schedule as set by his Parole/Probation Officer. It is the judgment of the Court that Dale Ray Pearce be and is hereby sentenced to a term of six (6) months on Count III and to a term of twelve (12) months on Count IV in the Missoula County Jail in Missoula, Montana, that, however, all but fifty-six (56) days of defendant’s sentence on Count IV is hereby suspended on terms and conditions as listed in the February 26, 1996 judgment. The sentences shall run consecutively with each other. It is the recommendation of the Court to the Parole Board that the defendant not be released until the Parole Board is convinced that the defendant has dealt with all of his alcohol problems. Defendant shall receive credit for time served at Missoula County Jail from January 2, 1996, through date of sentencing, February 26, 1996, in the amount of fifty-six (56) days.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Dale Ray Pearce for representing himself in this matter.